Citation Nr: 1336568	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertensive lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel








INTRODUCTION

The Veteran served on active duty from March 1982 to September 2004.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois.  

In November 2009, March 2012 and October 2012, the Board remanded the claim back to the Agency of Original Jurisdiction ("AOJ") in order to afford the Veteran an examination and opinion as to his claimed hypertensive lesions.  For reasons set forth in the remand below, however, the Board concludes that there has still not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims ("Court") has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, the Board previously remanded the Veteran's claim in order to afford him a neurology examination to determine whether the Veteran's claimed lesions were a manifestation of his service-connected migraine headaches, or whether they were a separate and distinct, diagnosable disability for which service connection may be awarded.  Unfortunately, review of the most recent examination report, dated October 2012, indicates that the Veteran was again provided a hypertension examination.  Moreover, this examiner opined that the Veteran did not have hypertensive lesions and that the white plaques observed on previous magnetic resonance imagining ("MRI") reports were related to his service-connected migraines, without providing any reasons or bases for his conclusion.  This is significant, as a previous MRI report, dated June 2004, was interpreted to mean that the Veteran had hypertensive lesions of the internal auditory canals.  

Accordingly, although it regrets the necessity of another remand, the Board nonetheless finds that such action is necessary in order to afford the Veteran a neurology evaluation to obtain an opinion concerning his claimed hypertensive lesions.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA neurology examination by an appropriate examiner (to include an examiner other than the examiner who performed the previous two hypertension examinations) to determine the current nature and etiology of the Veteran's claimed hypertensive lesions.  Please ensure that the Veteran is not afforded another hypertension examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The clinician  must note that, in addition to the medical reports, the Veteran's self-reported history has been considered in formulating his or her opinion.

The examiner is asked to answer the following:

(a).  Whether it is at least as likely as not that the Veteran has current hypertensive lesions? If so, please specify whether such are a manifestation of the Veteran's service-connected migraines or whether such are a separate and distinctly diagnosable disability. 

(b).  If the examiner finds that the hypertensive lesions are a separate and distinct disability from his service-connected migraines, the clinician is asked to provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's are related to service or are they caused by or permanently worsened beyond the natural progression of the disorder by his service-connected migraines. 

Regardless of the opinion provided (i.e., even if the clinician determines that the Veteran does not have a separate and distinct diagnosis of hypertensive lesions) the clinician must include a discussion of the reasons and bases for any opinion provided, and address any relevant evidence, to specifically include the following:  (1) the June 2004 and February 2005 MRI reports; (2) the May 2005 VA examiner's discussion of white matter lesions; and (3) the April 2012 and October 2012 VA examiner's opinion.

(c).  If it is determined that the Veteran's hypertensive lesions were aggravated by his service-connected migraines, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

2.  After completion of the aforementioned development, the RO/AMC should review the examination report to insure that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, supra.  Failure of the examination report to substantially comply with the Board's directive will result in another remand.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


